Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 9/13/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 9/13/2021.  In particular, claim 1 has been amended to remove strength retention rate and limiting the fiber to having the semi-aromatic polyamide as the only polymer present.  Thus, the following action is properly made final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 4, and 6-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to claim 1, exclusion of all polymers other than the semi-aromatic polyamide fails to satisfy the written description requirement of 35 USC 112(a) because there does not appear to be a written description requirement of this exclusion in the application as originally filed, In re Wright, 866 F.2d 422, 9 USPQ2d 1649 (Fed. Cir. 1989) and MPEP 2163.  Applicant has pointed to the limited as 
	With respect to claims 2, 4, and 6-17, they are rejected for failing to cure the deficiency of claim 1.

Claim Rejections - 35 USC § 103
Claims 1, 2, 4, 6-9, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ide (JP 2007-046200, machine translation) in view of Sakuma (US 2016/0177049).
With respect to claims 1, 4, 6, 7, 9, and 12-14, Ide discloses a polyamide-based fiber prepared from a dicarboxylic acid that is at least 60 mol % aromatic dicarboxylic acid and a diamine component that is at least 60 mol % 6-12C aliphatic alkylene diamine (abstract).  Ina preferred embodiment, the diamine component comprising 60-100 mol % of 1,9-nonanediamine and 2-methyl-1,8-octanediamine in a molar ratio of 30:70-99:1 (paragraph 0014).  In Table 1, Example 1 diamine component includes 50 mol % 2-methyl-1,8-octanediamine (MODA) and 50 mol % 1,9-nonanediamine (NMDA).  Ide fails to disclose the melting point of the polyamide, however, such a property is evidently dependent upon the nature of the composition used and is therefore inherent to the polyamide exemplified by Ide.  Case law holds that a material and its properties are inseparable.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Ide discloses that copper compounds can be used as a stabilizer additive (paragraph 0018).
Ide fails to disclose (i) the amount of copper compound additive or addition of an alkali metal halide compound or (ii) the glass transition point of the polyamide fiber.
	With respect to (i), Sakuma discloses polyamide resin composition excellent in heat resistance  comprising a copper compound and an alkali and/or alkaline earth metal bromide (abstract), wherein the copper element from the copper compound is preferably added in an amount of 0.007-0.03 mass % 
	Given that Ide is open to the use of copper compound as a stabilizer in polyamide fiber and further given that Sakuma discloses that a stabilizer comprising copper compound and alkali and/or alkaline earth metal halide provides for improved heat stability, it would have been obvious to one of ordinary skill in the art to rely on the teachings of Sakuma regarding a sufficient and efficacious amount of copper that overlaps with the claimed amounts.
With respect to (ii), neither Ide nor Sakuma discloses the glass transition temperature of the polyamide fiber, however, the combination of Ide and Sakuma discloses the combination of a polyamide and stabilizer additives.
Therefore, it is the examiner’s position that one of ordinary skill in the art would have expected that the polyamide taught by the combination of Ide and Sakuma would have the claimed glass transition point as such a property is dependent on the nature of the product used—absent evidence to the contrary.
With respect to claim 2, Sakuma discloses that the alkali and/or alkaline earth metal bromide is present in an amount represented by a molar ratio of halogen element to copper element of 5/1 to 20/1 (paragraph 0088), which provides for an amount of alkali metal of 350-6000 ppm (based on amount of copper of 70-300 ppm).
With respect to claim 11, neither Ide nor Sakuma discloses strength retention rate after heat treatment at 150°C for 500 hours, however, Sakuma discloses that the copper compound with the bromide compound provides for improved heat stability (abstract).
Therefore, one of ordinary skill in the art would have expected or readily obtained the claimed properties of strength retention rate after heat treatment given that the copper compound of Sakuma provides for improved heat stability.

With respect to claim 15, Ide discloses that the fiber is maintains strength (paragraph 0009) but is silent regarding the yarn breakage after continuous spinning for 24 hours.
Even so, it would have been obvious to one of ordinary skill in the art to obtain a polyamide fiber having claimed yarn breakage under continuous spinning because the exemplified aromatic polyamide of Ide is the same as that exemplified by applicant.  Criticality has not been shown for the claimed composition because the data of the instant specification includes inventive and comparative examples with polyamide including 50 mol % 2-methyl-1,8-octanediamine where both exhibit the claimed continuous spinning property.
With respect to claim 16, Ide discloses that the fiber is maintains strength (paragraph 0009) but is silent regarding strength retention rate in an acidic solution at 120°C for 500 hours.
Even so, it would have been obvious to one of ordinary skill in the art to obtain a polyamide fiber having claimed strength retention rate because the exemplified aromatic polyamide of Ide is the same as that exemplified by applicant.  Criticality has not been shown for the claimed composition because the data of the instant specification includes inventive and comparative examples with polyamide including 50 mol % 2-methyl-1,8-octanediamine where both exhibit the claimed strength retention rate.

Claims 1, 2, 4, and 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ide (JP 2007-046200, machine translation) in view of Hermann (US 3,491,042).
With respect to claims 1, 2, 4, 6, 7, 9, 10, and 12-14, Ide discloses a polyamide-based fiber prepared from a dicarboxylic acid that is at least 60 mol % aromatic dicarboxylic acid and a diamine component that is at least 60 mol % 6-12C aliphatic alkylene diamine (abstract).  Ina preferred In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Ide discloses that copper compounds can be used as a stabilizer additive (paragraph 0018).
Ide fails to disclose (i) the amount of copper compound additive or addition of an alkali metal halide compound or (ii) the glass transition point of the polyamide fiber.
	With respect to (i), Hermann discloses heat stabilized polyamide composition comprising 0.001-0.2 wt % (2-2000 ppm) copper based on weight of copper and iodine compound which aid stabilization properties which are used in an amount of 0.01-5 wt % (col. 2, lines 18-29).  In Example 3 of Table 1, 120 ppm copper iodide and 2000 ppm potassium iodide are added to polyamide.  
	Given that Ide is open to the use of copper compound as a stabilizer in polyamide fiber and further given that Hermann discloses that a stabilizer comprising copper compound and alkali halide provides for improved heat stability, it would have been obvious to one of ordinary skill in the art to rely on the teachings of Hermann regarding a sufficient and efficacious amount of copper that overlaps with the claimed amounts.
With respect to (ii), neither Ide nor Hermann discloses the glass transition temperature of the polyamide fiber, however, the combination of Ide and Hermann discloses the combination of a polyamide and stabilizer additives.
Therefore, it is the examiner’s position that one of ordinary skill in the art would have expected that the polyamide taught by the combination of Ide and Hermann would have the claimed glass 
With respect to claim 11, neither Ide nor Hermann discloses strength retention rate after heat treatment at 150°C for 500 hours, however, Hermann discloses that the copper compound with the bromide compound provides for improved heat stability (abstract).
Therefore, one of ordinary skill in the art would have expected or readily obtained the claimed properties of strength retention rate after heat treatment given that the copper compound of Hermann provides for improved heat stability.
With respect to claim 8, the exemplified polyamide of Ide is prepared from terephthalic acid (paragraph 0025).
With respect to claim 15, Ide discloses that the fiber is maintains strength (paragraph 0009) but is silent regarding the yarn breakage after continuous spinning for 24 hours.
Even so, it would have been obvious to one of ordinary skill in the art to obtain a polyamide fiber having claimed yarn breakage under continuous spinning because the exemplified aromatic polyamide of Ide is the same as that exemplified by applicant.  Criticality has not been shown for the claimed composition because the data of the instant specification includes inventive and comparative examples with polyamide including 50 mol % 2-methyl-1,8-octanediamine where both exhibit the claimed continuous spinning property.
With respect to claim 16, Ide discloses that the fiber is maintains strength (paragraph 0009) but is silent regarding strength retention rate in an acidic solution at 120°C for 500 hours.
Even so, it would have been obvious to one of ordinary skill in the art to obtain a polyamide fiber having claimed strength retention rate because the exemplified aromatic polyamide of Ide is the same as that exemplified by applicant.  Criticality has not been shown for the claimed composition because the data of the instant specification includes inventive and comparative examples with .

Response to Arguments
Applicant's arguments filed 9/13/2021 have been fully considered but they moot in view of the new grounds of rejection set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                    



vn